Title: To George Washington from Major General William Heath, 22 April 1777
From: Heath, William
To: Washington, George



Dear General
Boston April 22nd 1777

I have this moment received Information from the Council that 25 Cases of Arms, are arrived from Martinico, consigned to the Council

but belonging to the United States—The Council have directed the Master to deliver them to my Order—I shall immediately deposit them, and wait your Excellency’s Orders.
A Paragraph in the Letter from the Gentleman at Martinico, who Shiped the Arms, is as follows—
“Inclosed you will please to find Bill of Lading for 25 Cases of Muskets, which is part of a large Supply of those Articles, lately arrived here on Account of the United States, and which will be forwarded to the Continent, as oppertunities of Armed Vessels may offer.”
I have this moment given Mr Samuel Pitts an Order on the Deputy Paymaster General for 466⅔ Dollars equal to 100 Guineas for the Horse mentioned by your Excellency in a former Letter. Mr Pitts informs me that the Horse is equal perhaps to any in America. I have the Honor to be very respectfully your Excellencys Humble Servt

W. Heath

